United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 3, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-61075
                          Summary Calendar


WALEED KHALED AL NEMA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75 294 475
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Waleed Khaled Al Nema, a native of Kuwait and citizen of

Iraq, petitions for review of the order of the Board of

Immigration Appeals (BIA) dismissing his appeal of the

immigration judge’s (IJ) decision denying his application for

withholding of removal and for relief under the Convention

Against Torture (CAT).

     We will uphold the finding that an alien is not eligible for

withholding of removal and relief under the CAT if that finding


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 04-61075
                                  -2-

is supported by substantial evidence.       Zhang v. Gonzales, 432

F.3d 339, 344 (5th Cir. 2005).    When the BIA has adopted the IJ’s

decision, as here, we review the IJ’s decision.       Williams-

Igwonobe v. Gonzales, 437 F.3d 453, 455 (5th Cir. 2006).       The

“substantial evidence” standard requires that the agency decision

be based on the record evidence and that the decision be

substantially reasonable.    Carbajal-Gonzalez v. INS, 78 F.3d 194,

197 (5th Cir. 1996).   Under this standard, the IJ’s determination

will be affirmed unless the “evidence compels a contrary

conclusion.”   Id.

     Al Nema has never lived in Iraq.       His claim is based almost

entirely on his father’s having opposed the Ba’ath Party of

Saddam Hussein in the early 1960s.    After being tortured by

Ba’ath loyalists in 1960, Al Nema’s family left Iraq for Kuwait,

where all but Al Nema and one of Al Nema’s three sisters (who

lives with her husband in Iraq) have since remained.      At his

hearing before the IJ, Al Nema testified that his father was

beaten and tortured by Ba’ath officials in 1972 and 1985, when he

returned to Iraq to renew his passport.      Al Nema himself

testified that, at the age of eight in 1979, he briefly visited

Iraq with his grandmother.    He stated that he was intimidated,

interrogated, and slapped by border-checkpoint officials.

     The IJ’s conclusion that this testimony did not establish a

clear probability of persecution, for purposes of Al Nema’s

application for withholding of removal, was supported by
                            No. 04-61075
                                 -3-

substantial evidence.   Roy v. Ashcroft, 389 F.3d 132, 138-39 (5th

Cir. 2004); Zhang, 432 F.3d at 344.   Similarly, the IJ’s

determination that Al Nema had not established that he was likely

to be tortured in Iraq, for purposes of his CAT claim, was

supported by substantial evidence.    See Efe v. Ashcroft, 293 F.3d

899, 907 (5th Cir. 2002).   Al Nema failed to show how the

decades-old incidents involving his father suggested he, Al Nema,

would be persecuted.

     The petition for review is DENIED.    Al Nema’s motion to

remand the case to the BIA is also DENIED.